                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


UNITED STATES OF AMERICA,            MJ. NO. 19-00635 LEK-KSC

                  Plaintiff,

     vs.

GERALD RAFAEL GARCIA,

                  Defendant.


ORDER DENYING DEFENDANT’S OBJECTIONS AND ADOPTING THE MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATION THAT DEFENDANT GERALD RAFAEL
      GARCIA BE FOUND NOT MENTALLY COMPETENT TO STAND TRIAL

           On October 31, 2019, the magistrate judge issued his

Findings and Recommendation that Defendant Gerald Rafael Garcia

Be Found Not Mentally Competent to Stand Trial (“F&R”).    [Dkt.

no. 25.]   On November 14, 2019, Defendant Gerald Garcia Rafael

(“Mr. Garcia” or “Defendant”) filed his objections to the F&R

(“Objections”).    [Dkt. no. 27.]   On November 29, 2019, Plaintiff

the United States of America (“the Government”) filed its

response to Mr. Garcia’s Objections, and Mr. Garcia filed his

reply on December 13, 2019.    [Dkt. nos. 30, 33.]   The matter

came on for hearing on December 18, 2019.     For the reasons set

forth below, Mr. Garcia’s objections are denied, and the F&R is

hereby adopted in its entirety.
                              BACKGROUND

             On July 18, 2019, the magistrate judge issued an order

granting the Government’s July 11, 2019 motion for a hearing to

determine Mr. Garcia’s competency.     [Dkt. nos. 12, 15.]   On

September 4, 2019, Sharon M. Tisza, M.D, conducted a three-hour

clinical interview of Mr. Garcia at the Federal Detention Center

– Honolulu (“FDC Honolulu”), resulting in a Forensic Psychiatric

Evaluation, filed September 23, 2019, [dkt. no. 19,] diagnosing

Mr. Garcia with Delusional Disorder, Persecutory Type, and

opining that Mr. Garcia is incompetent to stand trial because he

is unable to assist in his defense.    [F&R at 3 (quoting Forensic

Psychiatric Evaluation at 7).]    A competency hearing was

initially scheduled for September 25, 2019, but the matter was

continued so that an evidentiary hearing could be scheduled.

[Minutes, filed 9/25/19 (dkt. no. 21).]     During the

September 25, 2019 proceeding, the parties agreed that the

exhibits Mr. Garcia filed would be admitted lieu of his

testimony at the evidentiary hearing.      [Id.; Submission of

Exhibit A & B for Def.’s Competency Hrg., filed 9/25/19 (dkt.

no. 20).1]




     1 Exhibit A is Mr. Garcia’s statement to the Court in an
email dated September 25, 2019, and Exhibit B is Mr. Garcia’s
letter to the “Kaneohe Police Department” dated September 11,
2018.
                                   2
           During the October 29, 2019 evidentiary hearing, the

magistrate judge heard testimony from Dr. Tisza.    [Trans. of

10/29/19 hrg. on competency (“10/29/19 Hrg. Trans.”), filed

11/7/19 (dkt. no. 26).]   Following the hearing, the magistrate

judge found that Mr. Garcia “is presently suffering from a

mental disease or defect rendering him mentally incompetent to

the extent that he is unable to assist properly in his defense

and that Defendant is not competent to stand trial.”    [F&R at 1-

2 (footnote omitted).]    Mr. Garcia objects to the F&R on the

basis that Dr. Tisza’s evaluation, consisting of a “single,

three-hour clinical interview,” is insufficient grounds to

support a finding of incompetency.     [Mem. in Supp. of Objections

at 3.]   Additionally, Mr. Garcia objects to the magistrate

judge’s findings and recommendation that he be found mentally

incompetent due to his inability to assist properly in his own

defense.   [Objections at 3.]

                                STANDARD

           A district judge may designate a magistrate judge to

conduct hearings and to submit proposed findings of fact and

recommendations for certain dispositive motions in criminal

cases, including “a motion . . . to dismiss or quash an

indictment or information made by the defendant[ or] to suppress

evidence in a criminal case.”     28 U.S.C. § 636(b)(1)(A)-(B).

Section 636(b)(1) states:

                                   3
          Within fourteen days after being served with a
          copy, any party may serve and file written
          objections to such proposed findings and
          recommendations as provided by rules of court. A
          judge of the court shall make a de novo
          determination of those portions of the report or
          specified proposed findings or recommendations to
          which objection is made. A judge of the court
          may accept, reject, or modify, in whole or in
          part, the findings or recommendations made by the
          magistrate judge. The judge may also receive
          further evidence or recommit the matter to the
          magistrate judge with instructions.

This district court has stated:

               Under a de novo standard, this Court reviews
          “the matter anew, the same as if it had not been
          heard before, and as if no decision previously
          had been rendered.” Freeman v. DirecTV, Inc.,
          457 F.3d 1001, 1004 (9th Cir. 2006); United
          States v. Silverman, 861 F.2d 571, 576 (9th Cir.
          1988). The district court need not hold a de
          novo hearing; however, it is the court’s
          obligation to arrive at its own independent
          conclusion about those portions of the magistrate
          judge’s findings or recommendation to which a
          party objects. United States v. Remsing, 874
          F.2d 614, 616 (9th Cir. 1989).

Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

Muegge) (some citations omitted).

                           DISCUSSION

I.   Objections to Examination Methodology

          Mr. Garcia’s primary objection to the F&R is that

Dr. Tisza’s evaluation was inadequate for the magistrate judge

to conclude that Mr. Garcia is incompetent to stand trial.

Mr. Garcia argues the inadequacy of Dr. Tisza’s examination

                                  4
process is evidenced by its lack of: 1) standardized or

objective testing; 2) review of medical and mental health

treatment records; 3) review of FDC Honolulu records.    [Mem. in

Supp. of Objections at 7.]   Because of these inadequacies,

Mr. Garcia contends the magistrate judge should not have found

Dr. Tisza’s testimony “‘to be credible and persuasive.’”

[Objections at 3 (quoting F&R at 5).]

           Mr. Garcia’s objection to the evaluation methodology,

as presented, is not a basis for this Court to invalidate

Dr. Tisza’s diagnosis and recommendation regarding competency.

At the hearing on October 29, 2019, Mr. Garcia did not present

expert testimony as to the inadequacy of Dr. Tisza’s testing

methods.   Instead, Mr. Garcia relies on only his own contention

that the methods employed by Dr. Tisza were insufficient to

support a finding of incompetency.   [Mem. in Supp. of Objections

at 3-9.]   Nothing in Mr. Garcia’s filings substantiates the

claim that the interview process used by Dr. Tisza yielded an

inaccurate, inferior, or unreliable result.   Similarly,

Mr. Garcia does not cite to legal or medical authority

indicating that Dr. Tisza’s method is insufficient.   Based on

its review of the record, the Court finds that Dr. Tisza’s

diagnosis and opinion are reasonable and supported by

articulated evidence.   Further, the Court concludes that her

examination methodology satisfies the requirements of 18 U.S.C.

                                 5
§ 4247(b), and the Forensic Psychiatric Evaluation satisfies the

report requirements under § 4247(c).    Therefore, Mr. Garcia’s

objections to the portions of the F&R regarding Dr. Tisza’s

examination methodology are rejected.

II.   De Novo Review of the Competency Determination

           Mr. Garcia also objects to the magistrate judge’s

findings and recommendation that he be found mentally

incompetent due to his inability to assist properly in his own

defense.   [Objections at 3.]   Therefore, de novo review of the

findings and recommendation that Mr. Garcia be found incompetent

is also required.

           “‘It has long been accepted that a person whose mental

condition is such that he lacks the capacity to understand the

nature and object of the proceedings against him, to consult

with counsel, and to assist in preparing his defense may not be

subjected to a trial.’”   Anderson v. Gipson, 902 F.3d 1126, 1133

(9th Cir. 2018) (quoting Drope v. Missouri, 420 U.S. 162, 171,

95 S. Ct. 896, 43 L. Ed. 2d 103 (1975)).   A defendant must not

only have the present ability to understand the charges against

him, but also “communicate effectively with defense counsel.”

Cooper v. Oklahoma, 517 U.S. 348, 368 (1996) (citation omitted).

An inability to communicate effectively with counsel may render

a defendant “unable to exercise other rights deemed essential to

a fair trial,” including pleading guilty, waiving the privilege

                                  6
against self-incrimination, waiving his right to a trial by

jury, confronting his accusers, cross-examining witnesses, and

numerous other decisions made in the course of a trial.    Id. at

364 (citation omitted).

            Here, the impairments indicated in the Forensic

Psychiatric Evaluation impede Mr. Garcia’s ability to properly

assist his counsel in his defense.    See Forensic Psychiatric

Evaluation at 7.   Furthermore, the impairments are sufficient to

limit Mr. Garcia’s ability to effectively communicate with

counsel and make decisions regarding his essential rights.     At

the competency hearing, Dr. Tisza testified as to Mr. Garcia’s

impairments and reaffirmed her opinion that Mr. Garcia is unable

to properly assist in his own defense.    [10/29/19 Hrg. Trans.,

at 6, 8.]   As previously noted, Mr. Garcia’s Exhibits A and B

were admitted in lieu of his testimony.   The representations

made in those exhibits: are consistent with the impairments

identified in the Forensic Psychiatric Evaluation; reinforce the

accuracy of Dr. Tisza’s competency opinion; and support the need

for restoration of Mr. Garcia’s competency to assist in his own

defense.    In sum, the F&R is thorough, founded on opinions

rendered by a competent expert, and well-reasoned.   Therefore,

the Court adopts the magistrate judge’s finding that the

Government established, by a preponderance of the evidence, that

Mr. Garcia “is presently suffering from a mental disease or

                                  7
defect rendering him mentally incompetent to the extent that he

is not able to assist properly in his defense.”    [F&R at 10.]

The Court also adopts the magistrate judge’s conclusion that

Mr. Garcia is not competent to stand trial.

                           CONCLUSION

          On the basis of the foregoing, Defendant’s Objections

to the Magistrate Judge’s Findings and Recommendation that

Defendant Gerald Rafael Garcia Be Found Not Mentally Competent

to Stand Trial, filed November 14, 2019, are HEREBY DENIED and

the magistrate judge’s F&R is HEREBY ADOPTED IN ITS ENTIRETY.

          It is HEREBY ORDERED:

          1) Mr. Garcia is COMMITTED to the custody of the

Attorney General of the United States, pursuant to 18 U.S.C.

§ 4241(d), for hospitalization and treatment in a suitable

facility for “a reasonable period of time, not to exceed four

months, as is necessary to determine whether there is a

substantial probability that in the foreseeable future he will

attain the capacity to permit the proceedings to go forward”;

          2) On or before the end of this four-month period, the

Attorney General or his designee, shall file a report with the

Court on the mental condition of Mr. Garcia; and

          3) The delays of this case resulting from these

competency proceedings and Mr. Garcia’s commitment are HEREBY



                                  8
EXCLUDED from the computation of time under 18 U.S.C.

§ 3161(h)(1)(A), (h)(1)(F), and (h)(4) of the Speedy Trial Act.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, January 21, 2020.




USA VS. GERALD RAFAEL GARCIA; MJ 19-00635 LEK-KSC; ORDER DENYING
DEFENDANT'S OBJECTIONS AND ADOPTING THE MAGISTRATE JUDGE'S
FINDINGS AND RECOMMNEDATION THAT DEFENDANT GERALD RAFAEL GARCIA
BE FOUND NOT MENTALL COMPETENT TO STAND TRIAL




                                9
